PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/119,594
Filing Date: 31 Aug 2018
Appellant(s): Manesh et al.



__________________
Bryan J. Jaketic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1-5, 7, and 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kahaner et al (4,235,270) in view of Dehasse (5,042,544). Kahaner et al shows a wheel assembly having all of the limitations of the above claims, except where noted below. For example, Kahaner et al shows a non-pneumatic tire 10 mounted on a hub 11. The tire 10 includes a support structure formed of a plurality of segments 12-14, each having a geometry that includes a set of openings/cavities. The geometry of the first 12, second 13, and third 14 segments is substantially the same. A tread portion 15 covers the outer surface of the segments 12-14. The second set of openings (of the second segment 13) is circumferentially offset from the first and third sets of openings (of the first 12 and third 14 segments, respectively). Each segment 12-14 has a width that is substantially equal to each other. The support structure (segments 12-14) work in tension. 
	The tread portion 15 includes reinforcing belts (30 & 32). The support structure (segments 12-14) is adhesively engaged with the hub 11, which is a chemical bond. 

	Figure 11 of Kahaner et al shows the use of four support structures (88, 89, 90, and 91), which is a substitute equivalent configuration.
	Kahaner et al does not show that the geometry of the second segment 13 is different than the first 12 and third 14 segments. However, Kahaner et al does disclose that the second segment 13 may be molded of a different material with less flexibility that the other segments for better steering qualities (see column 4, lines 38-42). From this teaching, one of ordinary skill in the art would find it obvious that the geometry of the second segment 13 of Kahaner et al could be changed for the same reason (i.e. to change the stiffness/flexibility to allow for better steering qualities), as a substitute equivalent configuration. 
	Kahaner et al does not show the cavities/openings of the segments 12-14 being defined by a plurality of generally polygonal openings having two different shapes, forming a flexible interconnected web. Dehasse teaches the use of a non-pneumatic tire having an interconnected web with cavities 40 formed by a plurality of generally 
	Kahaner et al as modified by Dehasse does not show the cavities of first and third segments being aligned with the cavities of the second and fourth segments being aligned, such that the cavities of the first and second segments are not aligned. However, it would have been obvious to one of ordinary skill in the art to arrange the plurality of support segments in any configuration suitable to achieve the desired results (i.e. load handling capability, steering qualities (e.g. stability, etc.), etc. (see column 4, lines 38-42)).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.

(2) Response to Argument
The Appellant’s arguments regarding the rejection of claim 2 is moot, due to this rejection being withdrawn by the Examiner. It should be noted that the drawing objection with respect to the subject matter of claim 2 remains outstanding.

Regarding claims 1, 9, and 16, the Appellant argues that the rejection under Kahaner et al in view of Dehasse is improper. The Appellant argues that the “Office has failed to meet the initial burden of factually supporting a prima facie conclusion of obviousness”, and that the Office Action include “mere conclusory” rationale for obviousness. The Appellant then argues that the obviousness statement for modifying Kahaner et al with the teachings of Dehasse in the prior Office Action (“as a substitute equivalent configuration, dependent upon the desired handling and load-carrying characteristics of the tire”) is not “the articulated reasoning with some rational underpinning required by MPEP 2142”. The Appellant argues that the Examiner “does not identify any specific handling or load-carrying characteristics that would result from the web elements of Dehasse, nor does the Examiner explain why a person of ordinary skill would have looked to alter Kahaner”, and that instead the offered rationale “could be applied to any web elements or spokes”. However, none of this is the case. 
First, one of ordinary skill in the art would understand that differently configured web sections of non-pneumatic tires may act in different manners. For example, the structure of the web sections of Kahaner et al may have different characteristics (modulus of elasticity, flexibility, tensile strength, durability, etc.) than those of Dehasse. Such factors depend upon the chemical properties material forming the webs, in not “merely conclusory”, but falls within the common knowledge of one of ordinary skill in the art. 
Second, the Appellant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	The Appellant also argues that the Office Action “has not made any findings that the prior art has recognized a problem with the handling or load-carrying characteristics disclosed in Kahaner, nor has the Office made any finding that the proffered reason to combine Kahaner and Dehasse comes from the knowledge of a person of ordinary skill in the art”. However, the prior paragraph above has done such a thing for the latter (i.e. 
The Appellant argues that the obviousness rationale is similar to that of an application where the rejection was reversed by the Board of Appeals, and as such, the rejection in the instant application should not be maintained. However, each patent application is treated on its own merits (i.e. no two applications share exactly the same prosecution history, etc.), and a decision by the Board of Appeals in one application is not necessarily applicable to another application.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON R BELLINGER/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        
Conferees:
Samuel Joseph Morano IV
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617                                                                                                                                                                                                        




Harry Oh
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.